

116 HR 6231 IH: Ensuring Access to COVID-19 Preventive Care Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6231IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Bucshon (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure affordable coverage of certain vaccines and testing services under group health plans and group and individual health insurance coverage during the COVID-19 public health emergency.1.Short titleThis Act may be cited as the Ensuring Access to COVID-19 Preventive Care Act of 2020.2.Ensuring affordable coverage of certain vaccines and testing services under group health plans and group and individual health insurance coverage during the COVID-19 public health emergency(a)Expedited meeting of ACIP for COVID-19 vaccines(1)In generalNotwithstanding section 3091 of the 21st Century Cures Act (21 U.S.C. 360bbb–4 note), the Advisory Committee on Immunization Practices shall meet and issue a recommendation with respect to a vaccine that is intended to prevent or treat COVID-19 not later than 15 business days after the date on which such vaccine is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262).(2)DefinitionIn this subsection, the term Advisory Committee on Immunization Practices means the Advisory Committee on Immunization Practices established by the Secretary of Health and Human Services pursuant to section 222 of the Public Health Service Act (42 U.S.C. 217a), acting through the Director of the Centers for Disease Control and Prevention.(b)Authority To waive cost sharing for testing services for COVID-19Section 2713 of the Public Health Service Act (42 U.S.C. 300gg–13) is amended—(1)in the header, by inserting before the period at the end the following: ; coverage of certain testing services for COVID-19; and(2)by adding at the end the following new subsection:(d)Coverage of certain testing services for COVID-19(1)In generalA group health plan, and a health insurance issuer offering group or individual health insurance coverage, shall, during a period described in paragraph (2), at a minimum provide coverage for and not impose any cost sharing requirements for an item or service specified by the Secretary under paragraph (3) with respect to such period.(2)Period describedFor purposes of this subsection and with respect to an item or service specified under paragraph (3) and a group health plan or group or individual health insurance coverage, a period described in this paragraph is a period specified by the Secretary that—(A)begins during the public health emergency declared by the Secretary pursuant to section 319 on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (or any renewal of such declaration pursuant to such section); and(B)ends on the earlier of—(i)the termination of such declaration; and(ii)in the case the United States Preventive Services Task Force issues a rating (other than I) with respect to such item or service—(I)in the case such rating is an A or B, the day before the date on which the requirements of subsection (a) apply to such plan or coverage with respect to such item or service; or(II)in the case such rating is not described in subclause (I), the date such rating is so issued. (3)Specified items and servicesFor purposes of this subsection, the Secretary may specify an item or service under this paragraph with respect to a period described in paragraph (2) only if such item or service—(A)is a testing service intended to detect SARS–CoV–2 or diagnose COVID-19; and(B)does not, as of the date such item or service is so specified, have in effect a rating from the United States Preventive Services Task Force (or has in effect a rating of I)..